    Case: 1:15-cv-09550 Document #: 16 Filed: 01/15/19 Page 1 of 4 PageID #:80



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE                                MDL No. 2545
 REPLACEMENT THERAPY
 PRODUCTS LIABILITY LITIGATION                      Master Docket Case No. 1:14-cv-
                                                    1748

 THIS DOCUMENT RELATES TO:                          Honorable Matthew F. Kennelly
 Redding v. Auxilium Pharmaceuticals,
 Inc., et al., 1:15-cv-9550

           PLAINTIFFS’ CO-LEAD COUNSEL’S STATUS REPORT

      Pursuant to the Court’s minute entry on January 11, 2019 and having

discussed the matter with the two attorneys at issue here, Mr. Derriel McCorvey and

Mr. Vance Andrus, the Plaintiffs’ Co-Lead Counsel submit the following status report

regarding Redding v. Auxilium Pharmaceuticals, Inc., et al., Case No. 1:15-cv-9550.

      Plaintiff Redding’s case was filed on October 27, 2015 by Mr. Andrus.

Sometime after, Mr. Andrus apparently referred the case to Mr. McCorvey, who filed

a Joint Motion to Enroll Additional Counsel on April 1, 2016. It appears two missteps

then occurred.

      First, Mr. McCorvey made the unfortunate mistake of thinking that when this

Court granted that motion, he would be enrolled in the case and would then receive

ECF case notifications. This Court’s minute entry on April 3, 2016, though, made

clear that Mr. McCorvey was still required to file his appearance as additional counsel

for Plaintiff Redding. That did not happen until January 14, 2019.

      Second, as Mr. Andrus concedes in his response filed yesterday, Mr. Andrus

did not withdraw his appearance on the case. Additionally, thinking he was not



                                          1
     Case: 1:15-cv-09550 Document #: 16 Filed: 01/15/19 Page 2 of 4 PageID #:81



actively representing Ms. Redding, he did not thoroughly review the docket

notifications from this Court. See Dkt. No. 15.

       Mr. McCorvey has outlined, as cited in Mr. Andrus’ response filed with the

Court, the chronology of events and contact he had with Plaintiff Redding over the

last several years, including the timely submission of a Plaintiff Fact Sheet and the

failure to timely serve a Plaintiff Profile Form. 1 Having been informed that the case

had been reopened, Mr. McCovey has represented that he will attempt to

communicate with Plaintiff Redding regarding settlement.

       It appears that all necessary counsel have been informed of the Court’s

concerns regarding this case and that all necessary steps will be taken by both Mr.

McCorvey and Mr. Andrus to ensure Ms. Redding’s claim is handled in a timely and

professional fashion.



Dated: January 15, 2019                    Respectfully submitted,

                                           /s/ Trent B. Miracle
                                           Trent B. Miracle
                                           Simmons Hanly Conroy
                                           One Court Street
                                           Alton, IL 62002
                                           618-259-2222
                                           Email: tmiracle@simmonsfirm.com

                                           Ronald E. Johnson, Jr.
                                           Schachter Hendy & Johnson PSC
                                           909 Wright's Summit Parkway
                                           Suite #210
                                           Ft. Wright, KY 41011
                                           (859) 578-4444

1
 Plaintiff Redding submitted a letter to the Court, dated July 23, 2018, which was filed under
seal. See Dkt. No. 10.


                                              2
Case: 1:15-cv-09550 Document #: 16 Filed: 01/15/19 Page 3 of 4 PageID #:82



                                 Email: rjohnson@pschachter.com

                                 Christopher A Seeger
                                 Seeger Weiss LLP
                                 55 Challenger Road
                                 6th Floor
                                 Ridgefield Park, NJ 07660
                                 (212) 584-0700
                                 Email: cseeger@seegerweiss.com


                                 Plaintiffs’ Co-Lead Counsel




                                    3
    Case: 1:15-cv-09550 Document #: 16 Filed: 01/15/19 Page 4 of 4 PageID #:83



                           CERTIFICATE OF SERVICE

      I hereby certify that on January 15, 2019, I electronically filed the foregoing

with the clerk of the court by using the CM/ECF system which will automatically

serve and send a notice of electronic filing to all registered attorneys of record.

                                         /s/ Brendan A. Smith________
                                         Brendan A. Smith




                                            4
